THE COURT.
The defendant was convicted in the superior court of Stanislaus County of a felony, to wit, the crime of attempt to make, pass, and utter a fictitious check.
[1] The transcript on appeal was filed in this court July 21, 1928. No brief has been filed in behalf of appellant. The cause was regularly placed on the calendar for oral argument on February 4, 1929. No appearance was made for appellant at the time the case was called for hearing. Pursuant to the provisions of section 1253 of the Penal Code the judgment is affirmed.